Exhibit 10.1

 

[logo.jpg]

 Commercial Note Renewal Letter

                                                 

 

10 Franklin Rd SE STE 100

Roanoke, VA 24011 

 

 

May 7, 2015

 

Tracy G. Smith, Senior VP and CFO

Optical Cable Corporation

5290 Concourse Drive

Roanoke, VA 24019   

 

 

 

 

Subject: Renewal of Commercial Note and Extension of Maturity Date 

 

 

 

Dear Tracy:  

 

SunTrust Bank hereby agrees to renew your open-end revolving line of credit
under Commercial Note Number 6899978-18/26/34 (the “Note”), dated August 30,
2013 made by Optical Cable Corporation (the “Borrower”). Upon our receipt of the
original of this letter duly executed by you as provided below and payment of a
renewal fee in the amount of $626.20, we hereby agree to extend the current
maturity date of August 31, 2016 to August 31, 2017. If the Note is not renewed,
the outstanding principal amount and all unpaid accrued interest will be due and
payable on the current maturity date.

 

Other than the maturity date as changed above, all other terms and conditions of
the Note and all other documents executed in connection with the Note remain
unchanged unless otherwise agreed in a separate writing by SunTrust. Any
collateral or guaranties which currently secure the Note will continue to secure
the Note as renewed.

 

If you have questions regarding this matter, please call me at 540-982-3120.

 Sincerely, 

 

 

 

/s/ Chad H. Brown

 Chad H. Brown

 Senior Vice President

SunTrust Bank

 

 

 

 
 Page 1 of 2

--------------------------------------------------------------------------------

 

 

 

 

 

 

Acknowledge your acceptance of the above terms by executing the original of this
letter and returning it in the envelope provided and making payment of the
renewal fee no later than May 8, 2015.

 

By accepting this extension of the Note, the Borrower represents and warrants to
SunTrust that all representations and warranties made by the Borrower in the
Note and any other documents executed in connection therewith are true and
correct on the renewal date, May 7, 2015, and that no event of default exists on
such renewal date.

 

Accepted and agreed this     7th                 day
of       May                                     2015      . 

 

Optical Cable Corporation

 

  

By:      /s/ Tracy G. Smith                                                     

Tracy G. Smith, SVP and CFO

 

 

 

 

 

 

 

 Page 2 of 2